 

Exhibit 10.3

 



FXCM INC.

ANNUAL INCENTIVE BONUS PLAN

FOR FOUNDER-DIRECTORS (2015-2016)

 

1.Adoption and Purpose of the Plan. FXCM Inc., a corporation organized and
existing under the laws of the State of Delaware (the “Company”), hereby adopts
this FXCM Inc. Annual Incentive Bonus Plan for Founder-Directors (2015-2016)
(the “Plan”) to provide certain key employees of the Company and its affiliates
with additional incentives through the payment of cash bonuses based on the
profitability of the Company and its affiliates, as well as other key corporate
performance metrics.

 

2.Effective Date. The effective date of the Plan is March 11, 2015.

 

3.Administration. The Plan shall be administered by the Company or its designee
(which may include the compensation committee of the board of directors of the
Company) (the "Administrator"). Subject to the express provisions of this Plan,
the Administrator shall have full authority, in its sole discretion, to (a)
interpret (including, but not limited to, determining achievement of the
performance measures and the resulting Annual Bonuses) and make changes to this
Plan and (b) make all other determinations deemed necessary or advisable for the
administration of this Plan. Decisions of the Administrator shall be final and
binding on all persons, and shall be afforded the maximum deference permitted by
law.

 

4.Eligibility. Each individual selected by the Administrator for participation
in the Plan for a Plan Year, as communicated in writing to such individual (each
a "Participant", and, collectively, the "Participants"), shall be eligible to
receive (subject to the terms hereof, including achievement of the objectives
set forth below) an Annual Bonus under the Plan for such Plan Year.

 

5.Annual Bonus. For each of calendar year 2015 and 2016 (the “Plan Year”), each
Participant shall be entitled to receive a bonus (the “Annual Bonus”) based on a
target amount equal to 200% of the Participant's base salary for the Plan Year
(the “Target Bonus”).

 

a.For the Plan Year ending December 31, 2015 (the “2015 Plan Year”), the Annual
Bonus shall be calculated as follows:

 

i.Fifty (50%) percent of the Target Bonus (the “2015 Individual Objective
Portion”) shall be earned if the Participant achieves each individual objective
and goal set for the Participant by the Administrator or its designee (which may
be the Participant's immediate superior) for the 2015 Plan Year and communicated
to the Participant in writing.

 

ii.Twenty five (25%) percent of the Target Bonus (the “2015 Leucadia Loan
Portion”) shall be earned if, during the 2015 Plan Year, the Company makes
repayments totaling at least $100,000,000 of Principal with respect to the loan
evidenced by a credit agreement and letter agreement, each dated January 16,
2015, between the Company, FXCM Holdings, LLC, FXCM Newco, LLC and Leucadia
National Corporation (the “Leucadia Loan”).

 

 

 

ANNUAL INCENTIVE PLAN (FOUNDER-DIRECTORS)

 



 

 

 

iii.Twenty five (25%) percent of the Target Bonus (the “2015 EBITDA Portion”)
shall be earned if the Company is certified to have achieved an “Adjusted
EBITDA” (as determined on a consolidated basis for the financial statements of
the Company and its affiliates in accordance with GAAP, excluding (i) one-time
items, including adjusting for the effect of EBITDA contribution of core-asset
disposition, (ii) accrued bonuses under the Plan, and (iii) any expense items
related to the Leucadia Loan) for the 2015 Plan Year equal to at least
$70,000,000 (the “2015 EBITDA Target”).

 

iv.The 2015 Leucadia Loan Portion and the 2015 EBITDA Portion shall be subject
to the pro-ration provisions of Section 6.

 

b.For the Plan Year ending December 31, 2016 (the “2016 Plan Year”), the Annual
Bonus shall be calculated as follows:

 

i.Fifty (50%) percent of the Target Bonus (the “2016 Individual Objective
Portion”) shall be earned if the Participant achieves each individual objective
and goal set for the Participant by the Administrator or its designee (which may
be the Participant's immediate superior) for the 2016 Plan Year and communicated
to the Participant in writing.

 

ii.Twenty five (25%) percent of the Target Bonus (the “2016 Leucadia Loan
Portion”) shall be earned if, prior to January 16, 2017 , the Leucadia Loan is
paid in-full.

 

iii.Twenty five (25%) percent of the Target Bonus (the “2016 EBITDA Portion”)
shall be earned if the Company is certified to have achieved an Adjusted EBITDA
for the 2016 Plan Year equal to at least $80,500,000 (the “2016 EBITDA Target”).

 

iv.The 2016 EBITDA Portion shall be subject to the pro-ration provisions of
Section 6.

 

c.No Annual Bonuses or any other benefits shall be paid under this Plan with
respect to any period after the 2016 Plan Year (except through January 16, 2017
with respect to the 2016 Leucadia Loan Portion).

 

d.Except where expressly stated to the contrary herein, all references herein to
the “Portions” shall mean each of the 2015 and 2016 Individual Objective
Portions, the 2015 and 2016 Leucadia Loan Portions, and the 2015 and 2016 EBITDA
Portions.

 

6.Pro-Ration of the 2015 Leucadia Loan Portion and 2015 and 2016 EBITDA
Portions. In the event the goal set forth as a condition of the Participant’s
entitlement to the 2015 Leucadia Loan Portion (repayment of a target dollar
amount on the Leucadia Loan) or the 2015 or 2016 EBITDA Portions (achievement of
the EBITDA Target for the given Plan Year) is only partially achieved with
respect to a Participant (the “Goal Achievement Percentage”), the Participant
shall be entitled to receive a pro-rated percentage of the maximum dollar amount
that the Participant would have earned pursuant to Section 5 with respect to
such Portion had the applicable condition been satisfied in full (the
“Percentage of Full Bonus Opportunity”), in accordance with the following
schedule:

 



2

 

 

 

Goal Achievement Percentage

 

Percentage of Full Bonus Opportunity

 

Less than 90%

 

0%

 

90-91.99%

 

10%

 

92-92.99%

 

20%

 

93-93.99%

 

30%

 

94-94.99%

 

40%

 

95-95.99%

 

50%

 

96-96.99%

 

60%

 

97-97.99%

 

70%

 

98-98.99%

 

80%

 

99-99.99%

 

90%

 

100% or more

 

100%

 

7.Payment. Each Portion of the Annual Bonus shall be separately paid to a
Participant in cash as soon as administratively practicable after all conditions
for entitlement to such Portion (or incremental Portion) are determined by the
Administrator to have been satisfied, but in all cases no later than March 15 of
the year immediately following the Plan Year for which such Portion was earned;
provided, however, that the Participant shall not be entitled to receive any
Portion of the Annual Bonus for a Plan Year if the Participant is not employed
by the Company on the last day of the Plan Year (or solely with respect to the
2016 Leucadia Loan Portion, on January 16, 2017), unless otherwise determined by
the Administrator. Any amounts payable to a Participant under this Plan shall be
paid to such Participant through the ordinary payroll of the Participant’s
employer, except as otherwise determined by the Administrator, in its sole
discretion.

 



3

 

 

8.No Promise of a Bonus. All Annual Bonuses shall be based solely on the
achievement of the stated performance measures for any year, and any payment
with respect to any year shall not create or assure any payment of any Annual
Bonus (or Portion thereof) for any other year. Any claim by a Participant to any
payment under this Plan shall be only an unsecured general obligation of the
Company, and such employee will have no claim to any specific assets of the
Company.

 

9.No Right to Continued Employment/No Rights as a Member. This Plan shall not
confer upon any Participant any right to, or guaranty of, continued employment
or any other association with the Company or its affiliates.

 

10.No Other Bonus Plans. This Plan shall supersede all other bonus plans or
arrangements of the Company and its affiliates, and each Participant, as a
condition of participation in this Plan, hereby waives his or her right to
accrue a benefit under any such other plan or arrangement.

 

11.Termination: The Company may terminate or amend the Plan at any time. In all
circumstances, this Plan shall automatically terminate after full payment of all
Annual Bonus amounts earned under the Plan for the 2016 Plan Year.

 

12.Governing Law. This Plan shall be construed, administered and enforced in
accordance with the laws of New York without regard to conflicts of law.

 

13.Withholding. The Company shall be entitled to withhold from any payments made
under this Plan any amount of withholding it determines is appropriate or
necessary pursuant to applicable law and the Company’s payroll practices.

 

14.Headings. The headings in this Plan have been inserted for convenience of
reference only and in the event of any conflict, the text of this Plan, rather
than such headings, shall control.

 



4

 



 